Mr. Justice Breese delivered the opinion of the Court: The only question in this case is, has the Circuit Court, in decreeing a divorce, the power to assign as alimony to the wife a part of the real estate of the husband ? The question has been decided by this court in Stewartson v. Stewartson, 15 Ill. 145; Wheeler v. Wheeler, 18 Id. 39; Bergen v. Bergen, 22 Id. 189, and in Jolliff v. Jolliff, 32 Id. 527, in which the authorities were reviewed and the doctrine recognized. On more mature reflection we see no reason to change the opinion therein expressed. She must have a home. The decree, besides setting apart to the wife a house and lot of small value, gives to her the sum of twenty-seven hundred and fifty dollars, in addition, to be paid in large installments in one year. This portion of the decree we are of opinion should be somewhat modified so as to give more time for the payment, and wo accordingly modify so that the first payment of seven hundred and fifty dollars be made on the first day of January next, and the balance' be paid in one and two years thereafter, with interest from the date of the original decree, and that the same be a lien on all the real estate of appellant. It is also deemed equitable that in consideration of the real estate and money allowed complainant, she will be required to release all claim of dower to the' estate of appellant, and all claim to any further alimony. The lawyer’s fees was a proper claim against the appellant. A husband is bound to famish his wife with the means of prosecuting her suit for a divorce, and will be compelled to do so by rule of court. It was proper, also, to commit the care, custody, nurture and education of the child to the appellant. As the father, he is under obligations, both legal and moral, to support it. As modified, the decree is afiirmed. Decree affirmed.